Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. The testimony establishes ;prima facie an equitable lien in the plaintiff upon the funds in the hands of defendant K-W-H Corporation as a consequence of an equitable assignment thereof having been made by defendant Alexion to the plaintiff, acting through Metropole, to the extent of an undivided fifty per cent of the entire fund. The action to enforce the plaintiff’s right in this regard was, therefore, properly brought in equity. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.